DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,405,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Pranckun on 10/23/2020.
The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A modular sensor system, comprising: 
a sensor bus head forming a top end of the modular sensor system, the sensor bus head comprising at least one sensor bus head connector comprising a first sensor select (SS) Out pin; 
a sensor bus terminus forming a bottom end of the modular sensor system, the sensor bus terminus comprising at least one sensor bus terminus connector comprising a first SS In pin; and 

wherein the sensor bus head, the first sensor rod, and the sensor bus terminus are configured to mechanically couple together in a stacked arrangement via the first and second releasable connections to form an interconnected bus network between the sensor bus head, the sensor bus terminus, and the first sensor rod; 
wherein the sensor bus head, the sensor bus terminus, and the first sensor rod are interconnectable via each of a data line of a sensor bus and a daisy chain including each of the first SS Out pin of the sensor bus head, the second SS In pin of the first sensor rod, the second SS Out pin of the first sensor rod, and the first SS In pin of the sensor bus terminus, 
wherein the first sensor rod is configured to transition, in response to identifying a transition on the second SS In pin of the first sensor rod, from low power mode to active mode such that, when in the active mode, the first sensor rod is configured to bidirectionally communicate with the sensor bus head via the data line and
wherein the first sensor rod is configured to communicate environmental parameters associated with soil, water, or both soil and water, to the sensor bus head via the data line when in active mode. 


a sensor bus head forming a top end of the modular sensor system, the sensor bus head comprising at least one sensor bus head connector; 
a sensor bus terminus forming a bottom end of the modular sensor system, the sensor bus terminus comprising at least one sensor bus terminus connector; and 
a first sensor rod interconnectable between the sensor bus head and the sensor bus terminus, the first sensor rod comprising at least one first top end connector interconnectable with the at least one sensor bus head connector via a first releasable connection, and at least one first bottom end connector interconnectable with the at least one sensor bus terminus connector via a second releasable connection, 
wherein the sensor bus head, the first sensor rod, and the sensor bus terminus are configured to mechanically couple together in a stacked arrangement via the first and second releasable connections to form an interconnected bus network between the sensor bus head, the sensor bus terminus, and the first sensor rod, 
wherein the sensor bus head, the sensor bus terminus, and the first sensor rod are configured to mechanically couple together in a stacked arrangement via the first and second releasable connections to enable hot-swapping of the first sensor rod
wherein the first sensor rod is configured to communicate environmental parameters associated with soil, water, or both soil and water, to the sensor bus head.


[End of amendment]

Reasons for Allowance
Claims 1-5, 9-11, 21 and 22 are allowed.

Regarding claim 1, Chang teaches a modular sensor system (see e.g. FIG. 2), comprising: a sensor bus head forming a top end of the modular sensor system (a top head 201 forming a top end of the modular system as depicted in FIG. 2, see also abstract and para. [0015]), the sensor bus head comprising at least one sensor bus head connector (the sensors are connected to the top head, using at least one connector, since the data measured by the sensors is eventually transmitted to the head by wired means (see e.g. para. [0015]); a sensor bus terminus forming a bottom end of the modular sensor system, the sensor bus terminus comprising at least one sensor bus terminus connector (a bottom sensor 202 forming a bottom end of the modular system, see e.g. FIGS. 2, 4, wherein the sensors are interconnected with each other using one or more engaging elements i.e. 302 and 3014 as shown in FIG. 3 and para. [0017], wherein the bottom sensor is connected with the sensor above the bottom sensor by the at least one engaging element 402 as depicted in FIG. 4; see also para. [0019]); and a first sensor rod interconnectable between the sensor bus head and the sensor bus terminus (one or more intermediate sensors 202 which are connected between the bottom sensor and the top head 201 are interpreted as a first sensor rod; see e.g. FIG. 2 and para. [0015]), the first sensor rod comprising at least one first top end connector (the sensor rod comprising a plurality of sensors which further comprises one first top end connector or engaging element 302; see e.g. FIG. 3 and para. [0017]), and at least one first bottom end connector interconnectable with the at least one sensor bus terminus connector via a second connection (the plurality of sensors 202 further comprise a bottom engaging element 3014 which would be interconnectable with engaging element 302 of subsequent sensor 302, see e.g. para. [0017] until the bottom sensor 202 is reached), wherein the sensor bus head, the first sensor rod, and the sensor bus terminus are configured to mechanically couple together in a stacked arrangement via the first and second connections (as discussed earlier, the top head 201, the bottom sensors 202 and intermediate sensors are mechanically coupled together in a stacked arrangement, see e.g. FIG. 2, 
Freeman, in a same or similar field of endeavor, teaches the first sensor rod comprising at least one first top end connector is interconnectable with the at least one sensor bus head connector via a first releasable connection (a system comprising base module, one or more sensor modules and an end module, see e.g. para. [0008]), wherein the adjacent modules are electrically coupled using temporary or permanent [electrical] means, see e.g. para. [0028], which means one of the sensor modules is electrically connected to the base module 10 by a temporary or releasable electrical connector), wherein the first and second connections are releasable (connecting the one or more modules by temporary electrical means such that they can be coupled and uncoupled repeatedly without diminishing the effectiveness of the coupling, see e.g. para. para. [0028] which means the connection between the modules are releasable). 
However, the prior art references do not teach “the first sensor rod is configured to transition, in response to identifying a transition on the second SS In pin of the first sensor rod, from low power mode to active mode such that, when in the active mode, the first sensor rod is configured to bidirectionally communicate with the sensor bus head via the data line … wherein the first sensor rod is configured to communicate environmental parameters associated with soil, water, or both soil and water, to the sensor bus head via the data line when in active mode.”
Regarding claim 11, Chang teaches a modular sensor system (see e.g. FIG. 2), comprising: a sensor bus head forming a top end of the modular sensor system (a top head 201 forming a top end of the modular system as depicted in FIG. 2, see also abstract and para. [0015]), a sensor bus terminus forming a bottom end of the modular sensor system, the sensor bus terminus comprising at least one sensor bus terminus connector (a bottom sensor 202 forming a bottom end of the modular system, see e.g. FIGS. 2, 4, wherein the sensors are interconnected with each other using one or more engaging elements i.e. 302 and 3014 as shown in FIG. 3 and para. [0017], wherein the bottom sensor is connected with the sensor above the bottom sensor by the at least one engaging element 402 as depicted in FIG. 4; see also para. [0019]); and a first sensor rod interconnectable between the sensor bus head and the sensor bus terminus (one or more intermediate sensors 202 which are connected between the bottom sensor and the top head 201 are interpreted as a first sensor rod; see e.g. FIG. 2 and para. [0015]), the first sensor rod comprising at least one first top end connector (the sensor rod comprising a plurality of sensors which further comprises one first top end connector or engaging element 302; see e.g. FIG. 3 and para. [0017]), and at least one first bottom end connector interconnectable with the at least one sensor bus terminus connector via a second connection (the plurality of sensors 202 further comprise a bottom engaging element 3014 which would be interconnectable with engaging element 302 of subsequent sensor 302, see e.g. para. [0017] until the bottom sensor 202 is reached), wherein the sensor bus head, the first sensor rod, and the sensor bus terminus are configured to mechanically couple together in a stacked arrangement via the first and second connections (as discussed earlier, the top head 201, the bottom sensors 202 and intermediate sensors are mechanically coupled together in a stacked arrangement, see e.g. FIG. 2, wherein the interconnections between one or more stacked arrangement is done using first and second engaging elements 302 and 3014 as depicted in the figure, 
Freeman, in a same or similar field of endeavor, teaches a sensor bus head, a sensor bus terminus, and a first sensor rod are configured to mechanically couple together in a stacked arrangement via a first and a second releasable connections (a system comprising base module, one or more sensor modules and an end module, see e.g. para. [0008], wherein the adjacent modules are electrically coupled using temporary or permanent [electrical] means, see e.g. para. [0028], which means one of the sensor modules is electrically connected to the base module 10 by a temporary or releasable electrical connector, wherein connecting the one or more modules by temporary electrical means such that they can be coupled and uncoupled repeatedly without diminishing the effectiveness of the coupling, see e.g. para. para. [0028] which means the connection between the modules are releasable). 
Chang and freeman, however, fail to explicitly teach “the sensor bus head, the sensor bus terminus, and the first sensor rod are configured to mechanically couple together in a stacked arrangement via the first and second releasable connections to enable hot-swapping of the first sensor rod… the first sensor rod is configured to communicate environmental parameters associated with soil, water, or both soil and water, to the sensor bus head.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.